DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “an LED lamp” in line 2 includes a drafting error. For the purpose of this Office Action, the limitation has been interpreted as “a LED lamp”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation ” a first cylindrical body and a second cylindrical body” in line 2.  It is not clear whether it is the same first cylindrical body and second cylindrical body or different first cylindrical body and second cylindrical body recited in claim 2.  For the purpose of this Office Action, the limitation has been interpreted as  ” the first cylindrical body and the second cylindrical body”.  
5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject a first cylindrical tensile body, a second cylindrical tensile body ” in lines 2-3.  It is not clear whether it is the same first cylindrical tensile body, second cylindrical tensile body  or different first cylindrical tensile body, second cylindrical tensile body  recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the first cylindrical tensile body, the second cylindrical tensile body”.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105870519A) with citations from machine translation provided with this Office Action, in view of Perkins et al. (US 4,053,688), in further view of Dimberg (US 2020/0372788), in furthest view of Masumoto et al. (US 2004/0170887).
Regarding claim 1, Liu discloses a large-capacity secondary battery(rechargeable battery, Fig. 1, [0044]), comprising: a rechargeable cell(battery cell 2, Fig. 1, [0044]), a steel shell(housing 1, Fig. 1, [0044]), a protection IC([0045]), an integrated IC([0045]), resistors ([0045]-[0046]), capacitors([0045]-[0046]), an inductor([0046]), a diode ([0046]), a plastic part(insulating elastic gasket 34, Fig. 2, [0044]), a circular rigid  substrate(circular second substrate 321 of constant voltage board 32, [0046], Figs. 2 & 4), a metal cap(output terminal 33, Fig. 2, [0044]), for integrating multiple functions of a constant voltage output([0043]), charge management and protection ([0044]), and overcharge, overdischarge and overcurrent protection([0045]), 
wherein the protection IC, the integrated IC, the resistors, the capacitors, the inductor and the diode are soldered on a side A of the circular rigid FR-4 substrate in a surface-mounted manner(top view of the B surface of the constant voltage board 32, Fig. 4(a), [0046]).   The 
Continuing with claim 1, Liu discloses the metal cap is soldered on a side B of the circular rigid substrate (output terminal 33 is arranged in the middle position of the A surface of the substrate 321, Figs. 2 & 4, [0048]). The instant claim includes a recitation describing the manner in which the metal cap is formed: by soldering. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113. 
Continuing with claim 1, Liu discloses the circular rigid substrate is mounted within the plastic part with the side B facing upward(see constant voltage board 32 mounted with insulating elastic gasket 34, Fig. 2, [0048]), and a first cylindrical body of the metal cap partially going beyond a top end of the plastic part(see output terminal 33 partially going beyond a top end of insulating elastic gasket 34, Fig. 2); a lower end of the plastic part is sleeved at an open end of the steel shell in a mating manner(Fig. 1); the rechargeable cell is placed inside the steel shell(Fig. 1); a positive electrode terminal and a negative electrode terminal of the rechargeable cell are correspondingly connected to a first pad and a second pad of the side A of the circular rigid substrate through a positive electrode lead wire and a negative electrode lead wire respectively([0046]); the circular rigid substrate serves as a surface-mounted soldering substrate for the metal cap and other components([0046]), and also as an upper support end face and closure end face of the battery(Figs. 1 & 2); the plastic part has three concentric cylindrical tensile bodies, to serve as a support body for the circular rigid  substrate, an insulation protective 
a LED lamp,  a circular rigid FR-4 substrate, an insulation pad and an insulation heat shrink film, the insulation pad is sleeved on the metal cap; the insulation heat shrink film heat shrinks the insulation pad, the plastic part and the steel shell successively together; the plastic part has a transmission body for the LED lamp, the insulation pad serves as an insulating layer and a protective layer for the side B of the circular rigid FR-4 substrate, to avoid possible damage of a solder mask layer and exposure of a copper foil due to scratching of the side B of the circular rigid FR-4 substrate by an external object.
Continuing with claim 1, Perkins teaches a battery holder which secures a substrate, on which the electronic components are placed (Col. 2, lines 50-51).  Perkins teaches the modular electronic assembly 30 has a substrate 31, on which an integrated circuit chip 32 is mounted and an array of light emitting diodes 33, activated by the electronic circuitry of the integrated circuit chip 32, a module cap 34, which is concentrically, slightly larger than the substrate 31, and a pair of batteries 11(Fig. 3). Perkins teaches the modular assembly 30 has its integrated circuit chip 32 electrically coupled to the batteries 11 through the printed circuit on the substrate 31(Col. 4, lines 32-35).
It would have been obvious to one of ordinary skill in the art to provide the battery of Liu, a LED lamp on a substrate with a printed circuit as taught by Perkins as obvious to try 
Continuing with claim 1, Dimberg teaches a remote control device including a base, a battery, a battery holder, and a control unit (abstract).  Dimberg teaches the battery holder 170 may be configured to retain the battery 180 therein(Fig. 7). Dimberg teaches the battery holder 170 may include a frame 175, a plate 182, and/or a positive battery contact 171 and a negative battery contact 172([0043]).  Dimberg teaches the plate 182 may comprise a printed circuit board (e.g., made of an FR-4 substrate) ([0044]).
It would have been obvious to one of ordinary skill in the art to use as the circular rigid substrate of modified Liu, a FR-4 substrate as taught by Dimberg, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Continuing with claim 1, Masumoto teaches a non-aqueous electrolytic secondary battery (title).  Masumoto teaches as shown by the dashed lines, the outer packaging film 128 formed of a heat shrinkable film or tube is used to cover the battery case 101 including the periphery of the insulating plate 111, forming an external appearance as shown in FIG. 12 (Fig. 13, [0087]). Masumoto teaches the upper surface of the insulating plate 111 becomes a smooth single surface with the outer packaging film 128 occupying the step, thereby improving the external appearance and insulation ([0087]). 
It would have been obvious to one of ordinary skill in the art to provide the battery of modified Liu, an insulation pad and an insulation heat shrink film as taught by Masumoto in order to provide improved insulation.

It would have been obvious to one of ordinary skill in the art to provide the plastic part satisfies 0.3mm≤SD2-SD3≤2mm, and HD/2≤SJ2≤1mm, where HD is the height of the surface-mounted LED lamp, SD2 is the inner diameter of a first cylindrical tensile body of the plastic part, SD3 is the inner diameter of a second cylindrical tensile body of the plastic part, and SJ2 is the height of the second cylindrical tensile body of the plastic part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, modified Liu discloses all of the claim limitations as set forth above. Modified Liu does not explicitly disclose the metal cap satisfies M2<M1<GW, 0.2mm≤M2≤1mm, and 0.5mm≤H2≤YH, wherein M1 is the diameter of a first cylindrical body of the metal cap, M2 is the diameter of a second cylindrical body of the metal cap, GW is the outer diameter of the steel shell, H2 is the height of the second cylindrical body of the metal cap, and YH is the thickness of the circular rigid FR-4 substrate, all in mm.
It would have been obvious to one of ordinary skill in the art to provide  the metal cap satisfies M2<M1<GW, 0.2mm≤M2≤1mm, and 0.5mm≤H2≤YH, wherein M1 is the diameter of a first cylindrical body of the metal cap, M2 is the diameter of a second cylindrical body of the metal cap, GW is the outer diameter of the steel shell, H2 is the height of the second cylindrical body of the metal cap, and YH is the thickness of the circular rigid FR-4 substrate, since it has 
Regarding claim 3, modified Liu discloses all of the claim limitations as set forth above. Modified Liu does not explicitly disclose the plastic part satisfies 1mm≤SD1-SD2≤2mm, 5mm≤SJ3, and Yjmax≤SJ3≤YJmax+1mm, wherein SD1 is the outer diameter of the first cylindrical tensile body of the plastic part, SD2 is the inner diameter of the first cylindrical tensile body of the plastic part, SJ3 is the height of a third cylindrical tensile body of the plastic part, and YJmax is the largest height of a surface-mounted component of the side A of the circular rigid FR-4 substrate, all in mm.
It would have been obvious to one of ordinary skill in the art to provide  the plastic part satisfies 1mm≤SD1-SD2≤2mm, 5mm≤SJ3, and Yjmax≤SJ3≤YJmax+1mm, wherein SD1 is the outer diameter of the first cylindrical tensile body of the plastic part, SD2 is the inner diameter of the first cylindrical tensile body of the plastic part, SJ3 is the height of a third cylindrical tensile body of the plastic part, and YJmax is the largest height of a surface-mounted component of the side A of the circular rigid FR-4 substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, modified Liu discloses all of the claim limitations as set forth above. Modified Liu does not explicitly disclose the circular rigid FR-4 substrate satisfies SD2/2-0.1mm≤YB≤SD2/2mm, and M2<d1≤1mm, wherein YB is the radius of the circular rigid FR-4 substrate, SD2 is the inner diameter of the first cylindrical tensile body of the plastic part, M2 is the diameter of the second cylindrical body of the metal cap, and d1 is the diameter of a center hole of the circular rigid FR-4 substrate, all in mm.

Regarding claim 5, modified Liu discloses all of the claim limitations as set forth above. Modified Liu does not explicitly disclose the insulation pad satisfies: 0.1mm≤MDH≤0.3mm, 2xYB<MD1≤SD1, and M1<MX≤M1+0.2mm, wherein MDH is the thickness of the insulation pad, MD1 is the diameter of the insulation pad, MX is the diameter of a circular hole of the insulation pad, YB is the radius of the circular rigid FR-4 substrate, SD1 is the outer diameter of the first cylindrical tensile body of the plastic part, and M1 is the diameter of the first cylindrical body of the metal cap, all in mm.
It would have been obvious to one of ordinary skill in the art to provide  the insulation pad satisfies: 0.1mm≤MDH≤0.3mm, 2xYB<MD1≤SD1, and M1<MX≤M1+0.2mm, wherein MDH is the thickness of the insulation pad, MD1 is the diameter of the insulation pad, MX is the diameter of a circular hole of the insulation pad, YB is the radius of the circular rigid FR-4 substrate, SD1 is the outer diameter of the first cylindrical tensile body of the plastic part, and M1 is the diameter of the first cylindrical body of the metal cap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

It would have been obvious to one of ordinary skill in the art to provide the insulation heat shrink film satisfies 0.05mm≤RH≤0.2mm, MD1-6.0mm≤RS≤MD1-0.5mm, and GW-5.0mm≤RX≤GWmm, wherein RH is the thickness of the insulation heat shrink film, MD1 is the diameter of the insulation pad, RS is an upper wrapping diameter of the insulation heat shrink film, RX is a lower wrapping diameter of the insulation heat shrink film, and GW is the outer diameter of the steel shell, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 7, modified Liu discloses all of the claim limitations as set forth above. Modified Liu further discloses the metal cap comprises the first cylindrical body and the second cylindrical body, an upper end surface of the first cylindrical body being a chamfered structure, and the first cylindrical body being a structural part for the secondary battery to contact an external load or charging power source(Liu, Figs. 1 & 2); and the second cylindrical body being coaxial with the first cylindrical body, and a top surface of the second cylindrical body being coplanar with a bottom surface of the first cylindrical body(Liu, Figs. 1 & 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724